 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 THOMAS P. WIREMAN, JR.,                                 Case No.: 2:18-cv-00038-APG-CLB

 4          Plaintiff                                      Order Accepting Report and
                                                        Recommendation, Denying Motion to
 5 v.                                                  Remand, and Granting Motion to Affirm

 6 NANCY A. BERRYHILL,                                            [ECF Nos. 20, 23, 29]

 7          Defendant

 8         On January 30, 2020, Magistrate Judge Baldwin recommended that I deny plaintiff

 9 Thomas P. Wireman, Jr.’s motion to remand and grant defendant’s motion to affirm. ECF No.

10 29. Wireman did not file an objection. Thus, I am not obligated to conduct a de novo review of

11 the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

12 novo determination of those portions of the report or specified proposed findings to which

13 objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

14 banc) (“the district judge must review the magistrate judge’s findings and recommendations de

15 novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Baldwin’s report and recommendation

17 (ECF No. 29) is accepted, plaintiff Thomas P. Wireman, Jr.’s motion to remand (ECF No. 20)

18 is DENIED, and the defendant’s motion to affirm (ECF No. 23) is GRANTED. The clerk of

19 court is instructed to enter judgment accordingly and to close this case.

20         DATED this 18th day of February, 2020.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
